Memorandum by the Court.
Appeal by claimant from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from receiving benefits due to a lack of total unemployment; holding that claimant ’willfully made false statements to obtain benefits; penalizing claimant therefor 208 effective days; and holding that claimant was overpaid the sum of $605 in .benefits, held to be recoverable. The board was warranted in finding, on the basis of the evidence it evaluated as credible, that claimant was actually employed in the business conducted by his nephew, during the alleged unemployment period and that, contrary to claimant’s contention, his services were not gratuitous and the cheeks issued to him and to his wife represented wages and not loans. Decision affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.